Title: To James Madison from John Gavino, 19 March 1804 (Abstract)
From: Gavino, John
To: Madison, James


19 March 1804, Gibraltar. No. 146. “No Vessel here bound to the U. S. & our Post just going out, I send this Via Cadiz, as no doubt the Account of the Distroying of the Philada. at Tripoly by Lieut. DeCature will be agreeable as ⅌ anexd Copy of a Paragraph from Consul Pulis Letter to me 25: Ulto. and Mr. Higgins of said date. I am afraid to loose the Post as such Conclude.”
 

   
   RC, two copies, and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). First RC 1 p.; docketed by Wagner as received 19 May. Second RC 2 pp.; marked duplicate; docketed by Wagner as received 28 May. For enclosures, see n. 2.



   
   See Cathcart to JM, 18 Mar. 1804, n. 1.



   
   The enclosures (1 p.) are an extract from Joseph Pulis to Gavino, 25 Feb. 1804, transmitting a rumor of the burning of the Philadelphia at Tripoli, and a copy of William Higgins to Gavino, 25 Feb. 1804, stating that Higgins had learned on the arrival the previous night of the Vixen “that by a ‘Ruse d’Guerre’ the Philadelphia frigate has been burnt in the Road of Tripoly by Cap. DeCature, and other American officers who Volunteerd that Perilouse Service, the attempt was a Dangerouse one, and its success cannot fail of recommending them at home.”



   
   The second RC, which was enclosed in Gavino to JM, 22 Mar. 1804, contains the following postscript, dated 28 Mar. 1804: “This being detain⟨e⟩d untill now, I beg leave to anex Copy of a Paragraph from Consul Simpsons Letter to me dated 22d. Inst. as expect will be Satisfactory—Vizt.



   
   “‘The Express I sent to Morrocco with advice of the arrival of the Citizen has not yet returnd. The Horseman sent by Hashash out run him and has been back some days; he assures me the Emperour was greatly pleased at hearing the Gun Carriages were arrivd and if he said half respecting the Americans that this Man pretends he did, it was more than all the Compliments he has paid the Christian Nations for years back. His Majy. has been ill, but is recoverd and I fancy will soon return to Fez.’”


